DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inlet in fluid communication with the impeller” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US Pat No 5,209,653). Murray discloses a vacuum pump (title) comprising: 
Re claim 1, a base (220) configured for resting on a ground surface; a frame (31) secured to the base; a first housing (28) secured to the frame, wherein the first housing hosts an impeller (the motor is housed in 28, Examiner takes Official Notice that an impeller is known in the art attached to the drive shaft typically adjacent to the rectagular vent holes of the housing 28 shown in fig. 1); a second housing (142) secured to the frame such that the frame extends between the first housing and the second housing (fig. 1), wherein the second housing hosts a reservoir (146) configured for containing an oil (specification describes 146 would contain oil), wherein the second housing hosts a port (164) configured for outputting the oil from the reservoir, wherein the second housing hosts a passageway (fig. 2: inclined surface where 164 is mounted) that is inclined and extending between the reservoir and the port such that the oil is able to gravitationally flow from the reservoir to the port via the passageway when the base rests on the ground surface (fig. 2); an inlet (40) in fluid communication with the impeller; and a handle (166) secured to the frame, wherein at least one of (a) the handle is directly secured to the frame or (b) the second housing includes a vertical sidewall hosting the port when the base rests on the ground surface such that the passageway is inclined between the frame and the port toward the port for the oil to exit the port when the port is opened while the base rests on the ground surface (fig. 1 shows 166 is secured to 31).
Re claim 2, wherein the base includes a foot (222).
Re claim 3, wherein the foot is adjustable with respect to the base such that the base is adjustably angled thereby (Examiner takes Official Notice that it is known in the art to employ adjustable foot via threaded engagement).
Re claim 4, wherein the handle extends over the first housing such that the first housing extends between the handle and the base (fig. 1). 
Re claim 5, wherein the handle includes a first member (member enclosing 168) and a second member (member that defines 172), wherein the first member extends vertically from the frame when the base rests on the ground surface, wherein the second member extends horizontally from the first member when the base rests on the ground surface (fig. 1).
Re claim 6, wherein the first member includes a proximal end portion (bottom portion) and a distal end portion (top portion), wherein the proximal end portion extends from the frame, wherein the second member extends horizontally from the distal end portion (fig. 1).  
Re claim 7, wherein the second member is orthogonal to the first member (fig. 1).
Re claim 8, further comprising: a drive shaft (30,116) coupled to the impeller (as stated in claim 1, Examiner takes Official Notice that an impeller is known to be mounted to the shaft of the motor) such that the drive shaft extends between the second member and the base (fig. 1).
Re claim 9, wherein the drive shaft extends between the impeller and the reservoir (fig. 1).
Re claim 10, wherein the second member extends over the first housing and avoids extending over the reservoir (fig. 1).
Re claim 11, wherein the second member extends over the first housing and avoids extending over the passageway (fig. 1).
Re claim 12, wherein the second housing hosts a sight glass configured for granting a visual access to the oil in order to determine a level thereof (col 5 ln 55-59).
Re claim 13, wherein the second housing has a side distal to the frame, wherein the side avoids extending over the base, wherein the side hosts the sight glass (col 5 ln 55-59).
Re claim 14, wherein the second housing hosts a cap (162) granting a fluid access to the reservoir.
Re claim 15, wherein the cap avoids extending over the base (fig. 1 shows the right end of the cap avoids extending over the base).
Re claim 16, wherein the second housing is removably secured to the frame (via screws 144).
Re claim 17, wherein the base is a plate (fig. 1 shows 220 is a flat planar plate).
Re claim 19, wherein the port avoids extending over the base (fig. 1).
Re claim 21, wherein the handle is directly secured to the frame (fig. 1 shows 166 mounted directly to 31).
Re claim 23, wherein the frame is orthogonal to the base (fig. 1 shows the vertical portion of 31 is orthogonal to 220).
Re claim 24, wherein the inlet extends from the frame (fig. 2-3).
Re claim 25, wherein the frame extends between the inlet and the base (fig. 1-2).
Regarding claim 1, Examiner takes Official Notice that an impeller is known to be mounted to the shaft of the motor. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the impeller to create airflow and cool the components.
Regarding claim 3, Examiner takes Official Notice that it is known in the art to adjust the foot by rotating the foot relative to the base so that threaded interaction between the two surfaces would provide variable height adjustment. It would have been obvious to person having ordinary skill in the art to employ the adjustable foot to prevent wobbling when the pump unit is rested on an uneven surface.

Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US Pat No 5,209,653) in view of Selby et al. (US Pat No 5,595,152). Murray discloses a vacuum pump (as cited above). Murray does not clearly disclose:
Re claim 18, wherein the passageway is angled at 45 degrees or less.
Re claim 22, wherein the second housing includes the vertical sidewall hosting the port when the base rests on the ground surface such that the passageway is inclined between the frame and the port toward the port for the oil to exit the port when the port is opened while the base rests on the ground surface.
However, Selby teaches an engine oil collection apparatus (fig. 1,4):
Re claim 18, wherein the passageway (41) is angled at 45 degrees or less (fig. 4).
Re claim 22, wherein the second housing (50) includes the vertical sidewall (fig. 4: left vertical wall of 50) hosting the port (42) when the base rests on the ground surface such that the passageway (41) is inclined between the frame (when taught to Murray the frame would be positioned on the right side in fig. 4) and the port toward the port for the oil to exit the port when the port is opened while the base rests on the ground surface (fig. 4).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed passageway gradient, as taught by Selby, to cover a substantial portion of the reservoir floor while not taking up too much space of the oil storage area.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the port and the base inclination, as taught by Selby, for easier access to the port and ensures all the fluid flow are biased to the port inlet.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654